Citation Nr: 1717509	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residual scarring, status post right lung lobectomy (surgical scar).

2.  Propriety of reduction of residuals of non-small cell lung carcinoma of right middle lung, post right lobectomy, (lung cancer) from 100 percent disabling to 60 percent disabling, effective May 1, 2012.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to February 1971.  He died in August 2016 and the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his January 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  The hearing was scheduled in February 2016; however, he failed to appear.  Neither he nor his representative requested that the hearing be rescheduled prior to his death, nor did they submit good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

In November 2016, the appellant submitted a VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant Representative), but she failed to identify which organization she wished to appoint.  Thereafter, in March 2017, the Board sent a letter dated February 2017 advising the appellant that she was not represented and outlining her options to appoint a representative, or precede pro se.  In a May 2017 submission, the appellant expressed her desire to proceed without representation. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

By way of background, in an October 2011 rating decision, the AOJ granted service connection for a surgical scar with a noncompensable rating, effective July 11, 2011.  Such decision also proposed to reduce the Veteran's lung cancer rating from 100 percent to 60 percent based on the findings of a July 2011 examination that revealed the Veteran's cancer was in remission.  Thereafter, a February 2012 rating decision effectuated the proposed reduction for the Veteran's lung cancer, effective May 1, 2012.  The Veteran perfected an appeal on these issues, but passed away prior to the Board's adjudication.

In September 2016 the appellant submitted an Application for Death and Indemnity Compensation (DIC), Death Pension, and Accrued benefits (VA Form 21-534) as well as an application for burial benefits (VA Form 21-530).  In October 2016, the RO advised the appellant that they had denied her claim for DIC, death pension, and accrued benefits; to date she has not filed a notice of disagreement with these determinations.  

In November 2016, the RO ruled that the appellant was an eligible substitute in the Veteran's appeal that was pending before the Board.  Here, the Board notes that the appellant's status as the Veteran's child is not the basis upon which she has been accepted as a substitute.  In this regard, VA regulations only allow an unmarried helpless child, an unmarried child under 18 years of age, or an unmarried child in college under the age of 23 to act as a substitute.  See 38 C.F.R. §§ 3.57, 3.1000, 3.1010, 20.1106.  As the appellant is over the age of 23 and was not deemed a helpless child prior to attaining the age of 18, she does not qualify to substitute as a surviving child.  Instead, the appellant is a valid substitute for a limited purpose outlined at 38 C.F.R. § 3.1000(a), which states that if a person is not eligible to substitute for the Veteran in any other fashion (i.e., as a surviving child), accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  The appellant has submitted evidence that she paid $1,040.00 towards the Veteran's burial expenses.  Thus, if the appeal is ultimately granted, her ability to recoup any monies owed to the Veteran is limited to the amount she spent on the Veteran's burial and last sickness.  38 C.F.R. 
§ 3.1010(g) (3).

Turning to the need for a remand, in January 2016, the Veteran was hospitalized for what appears to have been a lung biopsy and a pneumothorax.  Additionally, his death certificate lists his causes of death as respiratory arrest, pneumonia, and malignant neoplasm of the lung.  Thus, it appears that between the last VA treatment record associated with the file (dated in October 2012) and his death, the Veteran's received care from a VA facility for his lungs.  Further, such circumstances raise a question as to whether his lung cancer returned.  Therefore, as such records appear relevant to the claim, they must be procured on remand.  38 C.F.R. § 3.159 (c) (2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in June 2012, the Veteran submitted an authorization and consent to release information to VA form (VA Form 21-4142), noting that he received treatment from the Florence VA Medical Clinic for cancer.  While the AOJ subsequently wrote to the Veteran and advised him that it was unclear what cancer he was referring to, it is obvious to the Board that, as the Veteran was service-connected for lung cancer and had an appeal pending related to same, it was reasonable for VA to have been on notice that outstanding treatment records relevant to the claim existed and needed to be associated with the file.  Therefore, while the Veteran only indicated treatment through the VA facility in Florence, it is unclear whether he sought private treatment for his lung cancer.  Consequently, on remand, the appellant should be requested to submit a VA Form 21-4142 for any private treatment provider who treated the Veteran for his lung cancer.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2012 to the present, including those from Florence VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the appellant and request that she provide a completed release form (VA Form 21-4142) authorizing VA to obtain copies of any treatment records from any private treatment provider for the remanded claims.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


